Citation Nr: 1449292	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received for entitlement to service connection for bilateral hearing loss, and if so, whether entitlement to service connection for bilateral hearing loss, to include as secondary to Meniere's disease, is warranted.

2. Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1991.  His DD-214 shows that the Veteran served as a tank turret mechanic, and worked in tank operations and maintenance while in service. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO continued to deny the Veteran's claims.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that except for a copy of an audiology exam dated July 2013 and a copy of the September 2014 Board hearing, such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1991 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal the RO's October 1991 rating decision.  Therefore, the October 1991 rating decision is final.

2. Evidence added to the record since the final October 1991 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3. The Veteran has bilateral hearing loss, which is considered an organic disease of the nervous system.

4. The Veteran has experienced continuity of symptomatology related to bilateral hearing loss since his discharge from service.


CONCLUSIONS OF LAW

1. The October 1991 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

2. New and material evidence to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

I. New and Material Evidence Claim

By way of background, the issue of entitlement to service connection for bilateral hearing loss was initially denied in an October 1991 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs), which showed problems with regard to Veteran's ears, and an August 1991 VA examination.  The RO denied the Veteran's claim on the basis that the Veteran's hearing was found to be within normal limits by VA criteria on the VA audio examination.  

The RO notified the Veteran of its decision in October 1991.  However, the Veteran did not initiate an appeal in this matter.  Consequently, the October 1991 rating decision became final.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board acknowledges that no additional evidence was received during the applicable period.  Therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the October 1991 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service department records have been associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

In this case, the Board must first determine whether the claim should be reopened regardless of the RO's consideration of the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the last final rating decision in October 1991, the RO had concluded that the Veteran's hearing was within normal limits for VA purposes.
 
In August 2009, the Veteran made another claim for entitlement to service connection for bilateral hearing loss.  He submitted a private outpatient clinic note from a Dr. Peterson, which indicated that the Veteran had bilateral mixed hearing loss with very strong conductive component.  A June 2010 note from Dr. Schwartz stated that the Veteran was seeking care for bilateral cholesteatomas, and that he had ear infections in service and suffered a ruptured a left ear drum while in service.  A July 2013 audiological evaluation at Minor and James Medical also revealed bilateral hearing loss.  An August 2013 VA audio examination diagnosed the Veteran with bilateral mixed hearing loss, although the examiner provided a negative nexus opinion for the Veteran's condition.       

Furthermore, in his Board hearing, the Veteran reiterated that on his discharge physical, it said that he had hearing loss, and that it needed further treatment.  The Veteran's July 1991 separation examination noted hearing loss.      

The Veteran also provided multiple buddy statements from various people, indicating that he has been suffering from hearing loss.

The Board notes that all of the aforementioned evidence, except the July 1991 separation examination, is new evidence because they were not before the decision makers during the October 1991 rating decision.  This evidence is also material because it goes to the question of whether the Veteran's bilateral hearing loss is related to his service, hence relating to an unestablished fact necessary to substantiate the claim.

The Board also finds that the Veteran's testimony that his bilateral hearing loss is related to his service is new and material evidence, which raises a reasonable possibility of substantiating the claim.  For the purposes of reopening the claim only, the Veteran's testimony is considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran's bilateral hearing loss is related to service. 

Accordingly, because the Veteran presented new and material evidence with regard to his claim for entitlement to service connection for bilateral hearing loss, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection Claim

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, the provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013). 

The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

In the present case, the Board finds that the Veteran has bilateral mixed hearing loss.  Mixed hearing loss is both conductive and sensorineural in nature.  Dorland's Illustrated Medical Dictionary, 31st Ed., p. 836.  Competent evidence supporting a current diagnosis of bilateral hearing loss includes the July 1991 separation examination, a July 2003 outpatient note by Dr. Peterson, a May 2010 audiological evaluation at Virginia Mason, a May outpatient note by Dr. Schwartz, and the August 2013 VA audiological evaluation.  In this respect, the August 2013 VA examination noted the following threshold results, in decibels (dB):

Hertz

500
1000
2000
3000
4000
6000
8000
Right
50
55
45
55
65
85
95
Left
60
60
60
70
80
90
105

The speech discrimination score under the Maryland CNC word list was 100 percent for each ear.

Bilateral sensorineural hearing loss is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a) (2014) since it is considered an organic disease of the nervous system.  VA Adjudication Procedures Manual, M21-1MR III.iv.4.B.12.a.  Because the Veteran has a diagnosis of bilateral hearing loss, the first element of service connection is met.

Moreover, as mentioned previously, the Veteran's military occupational specialty (MOS) was listed as tank turret mechanic.  He also testified that he was a combat veteran.  As a result, the Board accepts the Veteran's allegations of exposure to noise during service, fulfilling the second element for service connection.  

The record also contains credible evidence of continuity of symptomatology related to bilateral hearing loss since discharge from service, as the evidence includes the Veteran's continuous assertions of hearing difficulties that began while in military service, assertions at his VA examinations that his hearing loss has persisted since service, testimony at his Board hearing that his hearing loss began in service, and various post-service reports of hearing difficulties confirmed with a diagnosis of bilateral mixed hearing loss.  

For example, in a February 1982 report of medical history, the Veteran stated that he had ear trouble and hearing loss.  An October 1985 in-service treatment note shows that the Veteran had bleeding in his right ear.  Additionally, the July 1991 separation examination diagnosed the Veteran with bilateral hearing loss.    Furthermore, a July 2003 note, from Dr. Peterson, revealed Veteran's complaints of hearing loss, and a diagnosis of bilateral mixed hearing loss.  A November 2003 report by Dr. Backous at Virginia Mason showed a diagnosis of significant conductive hearing loss.  A May 2010 audiological evaluation at Virginia Mason diagnosed the Veteran with bilateral hearing loss.  A June 2010 outpatient note by Dr. Schwartz indicated that the Veteran had bilateral mixed hearing loss and evidence of cholesteatomas in the left ear.  Finally, the August 2013 VA audiological evaluation showed a diagnosis of bilateral hearing loss.  Also, as mentioned previously, various buddy statements post-service indicate that the Veteran has continuously complained of hearing loss.          

It light of the foregoing evidence, showing continued complaints of hearing loss and ear problems in service, and since service, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  

In reaching this decision, the Board acknowledges the August 2013 VA examiner's negative nexus opinion.  The August 2013 examiner opined that the Veteran's hearing loss was not at least as likely as not related to service because the Veteran's hearing loss was more consistent with self-reported history of bilateral cholesteatoma.  The Board notes, however, that the examiner's opinion is inadequate, and therefore has no probative value, because the examiner does not provide a rationale as to why the Veteran's hearing loss could not be attributed to his services in the military, especially considering the fact that his MOS was a tank mechanic, and he fired weapons.  Therefore, because the examiner's opinion does not explain the conclusion reached, it is inadequate, and has no probative value.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As a result, in light of the fact that the Veteran has continuously complained of hearing loss, and has been diagnosed with bilateral hearing loss continuously since service, service connection for bilateral hearing loss is warranted based on the continuity of symptomatology.   

   
ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary to obtain an addendum opinion from the August 2013 VA examiner on the etiology of the Veteran's diagnosed Meniere's syndrome.  In this regard, the Board notes that the August 2013 VA examiner diagnosed the Veteran with Meniere's syndrome and cholesteatoma.  The examiner indicated that the Veteran's report of medical examination for induction dated February 1982 reported serum right ear, normal hearing test.  The examiner further indicated that separation examination of July 1991 showed left ear drum greater than right ear drum with osteoscleriosis, and high frequency hearing loss.  The examiner concluded that the Veteran's Meniere's disease was less likely than not caused by service.  As rationale, the examiner stated the following: 

Patient does have sensorineural damage in both ears, which can be partially caused by patient's hazardous level of noise exposure while on active duty.  Given history of childhood ear infections and PE tube placement, the patient most likely had bilateral secondary cholesteatomas that progressed in severity while on active duty.  However, the diagnosed Meniere's and cholesteatoma were most likely NOT aggravated by Military service or a direct result of military service.
Furthermore, the examiner stated that the Veteran's Meniere's disease clearly and unmistakably existed prior to service, and it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale, the examiner stated the same exact rationale provided for the direct service connection.

The Board finds that the examiner's opinion is inadequate because he does not explain the reasoning for the conclusions reached.  For example, with regard to direct service connection, the examiner states that the Meniere's disease was most likely not a direct result of military service.  However, he does not provide any explanation as to why.  In this respect, the examiner does not make any reference to the Veteran's complaints and diagnosis of ear bleeding while in service.  Moreover, with regard to the examiner's conclusion that the Veteran's Meniere's disease clearly and unmistakably existed prior to service, and it was clearly and unmistakably not aggravated by service, the examiner fails to explain why the Veteran's Meniere's disease clearly and unmistakably pre-existed service.  He also fails to explain why it was clearly and unmistakably not aggravated by service, especially in light of the fact that he indicated that the Veteran's bilateral secondary cholesteatomas was progressed in severity while on active duty.  Therefore, a remand is required to obtain an addendum opinion from the August 2013 examiner.  

While on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his Meniere's disease.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his Meniere's disease that are not already associated with the claims file.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, send the Veteran's file to the examiner who conducted the Veteran's August 2013 audiological evaluation.  The claims file, to include a copy of this remand, must be made available to the examiner for review and the report should reflect that such review was conducted.  The examiner is requested to provide an addendum opinion, answering the following questions:

(a) Did the Veteran's Meniere's Disease or any other ear infection clearly and unmistakably pre-exist prior to his service in the military?

(b) If the Veteran's Meniere's Disease or any other ear infection clearly and unmistakably pre-exist before he started his service, was the disease clearly and unmistakably not aggravated beyond the natural progression during service?

(c) If the Veteran's Meniere's Disease or any other ear infection did not clearly and unmistakably exist prior to service, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's Meniere's Disease or any other ear infection is related to an event, injury, or illness in service, to include complaints of his ears bleeding while in service.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, with full review of the evidence of record, to include the Veteran's lay statements.  If, for example, the examiner concludes that the Veteran's Meniere's Disease pre-exist service, the examiner should provide evidence as to why s/he believes that the Veteran's Meniere's Disease or any other ear infection pre-exist service.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


